Title: Memorandum respecting the Militia, 12 May 1756
From: Washington, George
To: 



[Winchester, 12 May 1756]

May 12th—Was the first time I coud get a return of the Number of Carpenters that were among the Militia.
In the Eveng abt 5 Oclock Lt Colo. Peyton with the Prince Wm Detacht marchd consistg of himself 1 Captn 4 Subalterns & 96 private as pr return.
see his orders at large in my orderly Book.
This day also the King George Militia had orders to March to Mendenhalls Fort to protect the Inhabitants under those Mountains.
The Officers and Soldiers of the Militia begin to discover great uneasiness at their stay and want much to return thinking they have performd a sufft Tower of duty by marchg to Winchester.
